Title: Thomas Boylston Adams to John Adams, 1 February 1799
From: Adams, Thomas Boylston
To: Adams, John


          
            My dear Sir.
            New York 1st: February 1799
          
          The morning I left Philadelphia I had not an opportunity of making the necessary arrangement with the Secretary of State for the payment of my Brother’s salary, which the Secretary of the Treasury had promised to advance. I should be sorry that this circumstance should defeat my intention of subscribing to the Loan on behalf of my Brother, the sum of 4000 Dls: which each person who subscribes, will be entitled to without deduction. I take the freedom therefore to beg of you Sir, to advance the first payment of 500 Dls: upon the sum of 4000 Dls, which I have desired Mr: Otis Senior to Subscribe in my name to the loan. For this sum I will be responsible accountable to you immediately after my return from Massachusetts, which will be in season to answer the second payment, in person. Mr: Otis is only conditionally engaged to subscribe for me, so that if you should have any objection to making the advance, you will please to destroy the enclosed line to Mr: Otis which was to be his authority for making the subscription, & for calling on you for the first payment. But if you should consent to the advance, you will be so good as to hand the letter to Mr: Otis.
          I had a pleasant journey to this place, where I arrived on Wednesday evening. The roads were better than I expected to find them. I shall, if possible, set off for Boston on Monday next. My Brother & Sister are well & desire to be remembered.
          Present me kindly to Mr: Shaw & believe me / Your Son
          
            T. B. Adams
          
        